DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/2/2022 has been entered. Claims 1-2, 8, 10-12, 20, and 22 are currently amended.  Claims 1-22 are pending.

Election/Restrictions
Claims 1-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/14 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's argument, filed on 5/2/2022, with respect to requirement for restriction/election has been fully considered and is persuasive.  Specifically, the prior art of WO2012059375 does not teach or suggest the shared technical feature of the dispersion composition recited in claim 1.  The requirement for restriction/election is withdrawn.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a dispersion composition for translucent emissive coating comprising the recited components of a) organic polymeric binder, b) sheet silicate pigments with recited TE value and particle size distribution, and c) reaction product of amine-functionalized organosilane + fatty acid with recited amino group to fatty acid ratio and carboxylic acid/amine salt bond and/or by at least one amide bond.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Smith et al (US20120107625A1).  The prior art teaches a dispersion composition for translucent emissive coating comprising a) 50 to 300 g/L of at least one of clear or translucent organic polymeric substances of a binder, and b) 30 to 300 g/L of sheet silicate pigments having a TE value for the thermal emissivity of at least 0.40, having a particle size distribution of which d50 is in the range of 0.3 to 80 µm and having been comminuted, disintegrated, exfoliated or any combination of these to thin particles [abstract, 0030-0031].
The examiner submits that Smith’s components a) and b) overlaps the components a) and b) in the instant case.
However, Smith does not teach or suggest the claimed component c).  In addition, no other reference is found teaching this limitation and being able to motivate one of ordinary skill to combine this limitation with Smith.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-22 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762         

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767